UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04524) Exact name of registrant as specified in charter:	Putnam Global Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	July 31, 2014 Item 1. Schedule of Investments: Putnam Global Income Trust The fund's portfolio 7/31/14 (Unaudited) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (30.7%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) (In default) (NON) $399,581 $353,629 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 25,000 22,813 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 3,314,000 3,198,010 Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) 1,518,407 1,351,382 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) (In default) (NON) 1,369,791 1,212,265 Austria (Republic of) sr. unsec. unsub. bonds 3 1/2s, 2021 (Austria) EUR 1,970,000 3,119,140 Belgium (Government of) sr. unsec. unsub. bonds 4 1/4s, 2022 (Belgium) EUR 4,110,000 6,835,067 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 (Brazil) $100,000 113,000 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 490,000 530,660 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) units 790 323,255 Canada (Government of) bonds 5s, 2037 (Canada) CAD 200,000 256,127 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) $200,000 214,750 France (Government of) unsec. bonds 4 1/2s, 2041 (France) EUR 469,000 882,229 France (Government of) unsec. bonds 3 1/4s, 2021 (France) EUR 3,329,000 5,188,939 Germany (Federal Republic of) unsec. bonds 2 1/2s, 2044 (Germany) EUR 1,410,000 2,074,865 Germany (Federal Republic of) unsec. bonds 1 3/4s, 2022 (Germany) EUR 4,840,000 6,939,080 Germany (Federal Republic of) unsec. bonds Ser. 2007, 4 1/4s, 2017 (Germany) EUR 2,750,000 4,132,302 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) $62,000 65,527 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 168,573 163,199 Hellenic (Republic of) sr. unsec. bonds 4 3/4s, 2019 (Greece) EUR 1,116,000 1,526,884 Hellenic (Republic of) sr. unsec. notes 3 3/8s, 2017 (Greece) EUR 841,000 1,122,076 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) (STP) EUR 255,294 223,075 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) (STP) EUR 28,208 24,645 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) (STP) EUR 192,883 170,062 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) (STP) EUR 209,696 186,994 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) (STP) EUR 156,727 139,739 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) (STP) EUR 123,946 111,759 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) (STP) EUR 247,110 224,683 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) (STP) EUR 81,475 74,755 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) (STP) EUR 794,541 739,974 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) (STP) EUR 244,903 231,176 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) (STP) EUR 461,185 439,893 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) (STP) EUR 132,416 128,737 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) (STP) EUR 543,365 547,048 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) (STP) EUR 1,325,812 1,379,732 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) (STP) EUR 189,058 204,354 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) (STP) EUR 599,884 663,168 Hungary (Government of) sr. unsec. unsub. notes 5 3/8s, 2024 (Hungary) $470,000 497,025 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 285,000 269,308 Ireland (Republic of) unsec. bonds 5s, 2020 (Ireland) EUR 1,070,000 1,754,229 Italy (Republic of) sr. unsec. bonds 4 3/4s, 2023 (Italy) EUR 2,440,000 3,863,725 Italy (Republic of) unsec. bonds 4 1/2s, 2023 (Italy) EUR 4,794,000 7,464,486 Italy (Republic of) unsec. bonds 4 1/2s, 2018 (Italy) EUR 4,114,000 6,253,098 Italy (Republic of) unsec. bonds 3 3/4s, 2016 (Italy) EUR 2,180,000 3,105,924 Japan (Government of) sr. unsec. unsub. bonds 2.3s, 2040 (Japan) JPY 311,300,000 3,474,249 Japan (Government of) 10 yr sr. unsec. unsub. bonds 1s, 2021 (Japan) JPY 1,377,000,000 14,063,699 Japan (Government of) 30 yr bonds Ser. 23, 2 1/2s, 2036 (Japan) JPY 106,000,000 1,222,238 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $250,000 264,123 Mexican (Government of) unsec. bonds 8s, 2020 (Mexico) MXN 23,397,000 2,023,628 Ontario (Province of) bonds 4s, 2021 (Canada) CAD 1,690,000 1,695,688 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) $235,000 261,731 Poland (Republic of) unsec. bonds 3 1/4s, 2019 (Poland) PLN 6,285,000 2,054,192 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 (Russia) $600,000 600,000 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 82,200 93,050 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 200,000 206,090 South Africa (Republic of) sr. unsec. unsub. bonds 8s, 2018 (South Africa) ZAR 14,180,000 1,349,950 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) $1,600,000 1,632,000 Spain (Kingdom of) sr. unsec. bonds 4.4s, 2023 (Spain) EUR 1,831,000 2,848,453 Spain (Kingdom of) sr. unsec. unsub. bonds 5.85s, 2022 (Spain) EUR 1,160,000 1,969,256 Sweden (Government of) bonds Ser. 1054, 3 1/2s, 2022 (Sweden) SEK 1,500,000 251,692 Switzerland (Government of) bonds 2s, 2021 (Switzerland) CHF 600,000 736,935 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) $375,000 379,688 United Kingdom Treasury unsec. bonds 4s, 2060 (United Kingdom) GBP 1,460,000 2,899,926 United Kingdom Treasury unsec. bonds 3 3/4s, 2019 (United Kingdom) GBP 350,000 640,860 Total foreign government and agency bonds and notes (cost $102,812,530) CORPORATE BONDS AND NOTES (27.8%) (a) Principal amount Value Basic materials (1.4%) Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) $160,000 $173,200 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 420,000 446,064 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 285,000 302,355 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 4,000 4,859 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 175,000 171,329 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 120,000 164,754 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 305,000 348,961 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 360,000 395,986 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 465,000 474,812 International Paper Co. sr. unsec. notes 8.7s, 2038 120,000 178,075 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 311,000 317,035 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 160,000 166,131 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 99,000 111,308 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 41,000 45,773 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 160,000 170,264 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 120,000 122,973 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 260,000 314,516 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 105,000 113,667 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 180,000 205,754 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 140,000 178,968 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 300,000 405,351 Capital goods (0.2%) Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 105,000 99,225 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 253,000 351,203 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 50,000 51,842 Waste Management, Inc. company guaranty sr. unsec. notes 7 3/4s, 2032 105,000 148,511 Communication services (2.2%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 100,000 117,734 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 204,840 American Tower Corp. sr. unsec. unsub. notes 3.4s, 2019 (R) 125,000 129,561 CenturyLink, Inc. sr. unsec. unsub. notes Ser. G, 6 7/8s, 2028 310,000 314,650 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 75,000 96,219 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 190,000 210,186 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 115,000 161,609 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 125,000 159,801 Orange SA sr. unsec. unsub. notes 5 3/8s, 2019 (France) 555,000 629,142 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 487,000 559,878 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 80,000 94,392 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 215,000 206,237 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 350,000 372,807 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 270,000 285,141 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 580,000 805,832 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 800,000 776,000 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 340,000 382,736 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 300,000 316,869 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 17,000 22,673 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2019 60,000 76,314 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 38,000 55,437 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2023 127,000 169,700 Verizon Communications, Inc. sr. unsec. unsub. notes 7 3/4s, 2030 110,000 152,075 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 350,000 434,004 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 28,800 738,144 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 315,000 334,345 Consumer cyclicals (2.7%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 115,000 160,198 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 475,000 569,300 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 3s, 2022 71,000 68,676 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 85,000 97,434 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 61,000 66,871 Bed Bath & Beyond, Inc. sr. unsec. notes 5.165s, 2044 565,000 562,659 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 170,000 224,885 D.R. Horton, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 425,000 448,375 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 105,000 99,959 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 235,000 264,729 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 1,110,000 1,731,327 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 247,000 327,405 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 15,000 20,423 General Motors Co. sr. unsec. unsub. notes 6 1/4s, 2043 265,000 300,113 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 171,000 170,786 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 244,000 246,745 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 30,000 30,450 Grupo Televisa SAB sr. unsec. notes 6s, 2018 (Mexico) 94,000 105,675 Grupo Televisa SAB sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 215,000 260,641 Grupo Televisa SAB sr. unsec. unsub. notes 5s, 2045 (Mexico) 250,000 248,940 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 61,000 70,218 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 29,000 32,058 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 160,000 155,521 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 145,000 161,675 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 220,000 231,000 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 175,000 220,328 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 105,000 128,941 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 30,000 31,784 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 5/8s, 2024 1,600,000 1,580,893 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 101,000 104,161 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 150,000 152,466 Owens Corning company guaranty sr. unsec. notes 9s, 2019 15,000 18,782 QVC, Inc. company guaranty sr. notes 4.85s, 2024 260,000 270,229 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 215,000 295,780 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 65,000 66,138 Consumer staples (1.6%) Altria Group, Inc. company guaranty sr. unsec. notes 10.2s, 2039 21,000 35,358 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 40,000 51,847 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 29,000 38,013 Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 105,000 107,028 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 385,000 368,011 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 154,000 237,265 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 230,000 248,312 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 50,000 66,505 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 75,000 73,875 CVS Pass-Through Trust sr. notes 6.036s, 2028 63,094 72,518 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 316,358 398,189 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 81,000 85,287 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 85,000 111,698 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 1,030,000 1,033,270 Grupo Bimbo SAB de CV 144A sr. unsec. notes 4 7/8s, 2044 (Mexico) 500,000 486,725 Grupo Bimbo SAB de CV 144A sr. unsec. notes 3 7/8s, 2024 (Mexico) 550,000 546,084 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 377,000 362,941 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 589,000 742,831 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 205,000 221,076 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 200,000 201,669 Energy (1.9%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 110,000 115,775 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 455,000 616,742 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 165,000 207,018 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 200,000 209,857 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 140,000 153,562 EQT Midstream Partners LP company guaranty sr. unsec. notes 4s, 2024 405,000 400,201 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 259,024 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 310,000 285,975 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 45,000 54,621 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 330,000 321,083 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 160,000 182,436 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 200,000 192,000 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 1/4s, 2024 (Brazil) 25,000 26,390 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 55,000 63,573 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 225,000 231,764 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 185,000 190,345 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 300,000 252,000 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 30,000 17,970 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 11,000 9,683 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 99,000 98,504 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 140,000 130,375 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 75,000 46,350 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 274,000 309,620 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 425,000 613,748 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 20,000 22,410 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 75,000 85,447 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 165,000 187,039 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 10,000 12,091 Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 365,000 563,652 Williams Cos., Inc. (The) sr. unsec. notes 4.55s, 2024 675,000 672,523 Williams Partners LP sr. unsec. notes 5.4s, 2044 45,000 48,257 Williams Partners LP sr. unsec. notes 4.3s, 2024 45,000 46,623 Financials (11.4%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 295,000 392,059 Aflac, Inc. sr. unsec. notes 6.45s, 2040 108,000 136,553 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 414,000 571,838 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 545,000 516,411 ARC Properties Operating Partnership LP/Clark Acquisition, LLC 144A company guaranty sr. unsec. unsub. notes 4.6s, 2024 (R) 465,000 474,293 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 550,000 651,810 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 270,000 322,724 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 485,000 517,738 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 435,000 444,440 Barclays PLC jr. unsec. sub. FRB bonds 6 5/8s, perpetual maturity (United Kingdom) 1,765,000 1,738,525 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 395,000 410,800 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 230,000 271,121 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 335,000 329,972 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, perpetual maturity (France) 300,000 346,875 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 593,000 604,860 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 210,000 228,564 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 215,000 225,306 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 585,000 639,079 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 456,000 486,274 Citigroup, Inc. jr. unsec. sub. FRB bonds Ser. B, 5.9s, perpetual maturity 245,000 243,516 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 5,000 6,326 CNA Financial Corp. unsec. notes 6 1/2s, 2016 260,000 288,032 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 320,000 375,807 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 105,000 117,731 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 865,000 1,159,965 Credit Agricole SA 144A jr. unsec. sub. FRN notes 7 7/8s, perpetual maturity (France) 735,000 780,754 Credit Suisse AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 340,000 375,700 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 200,000 219,500 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 380,000 477,165 Dresdner Funding Trust I 144A bonds 8.151s, 2031 1,000,000 1,197,500 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 (R) 270,000 319,828 Duke Realty LP sr. unsec. unsub. notes 3 7/8s, 2021 (R) 150,000 154,575 EPR Properties unsec. notes 5 1/4s, 2023 (R) 285,000 301,591 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 116,000 110,374 GE Capital Trust IV 144A unsec. sub. FRB bonds 4 5/8s, 2066 EUR 90,000 125,497 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 $830,000 1,096,203 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 788,000 717,080 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 195,000 235,224 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 11,000 13,101 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB bonds 8 1/8s, 2038 220,000 259,600 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 300,000 335,463 HSBC Bank USA, NA unsec. sub. notes 7s, 2039 250,000 341,987 HSBC Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 10.176s, perpetual maturity (Jersey) 570,000 852,150 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 200,000 207,500 HSBC Holdings PLC sr. unsec. notes 4 7/8s, 2022 (United Kingdom) 685,000 764,465 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,031,000 1,150,423 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 220,000 238,700 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 390,000 396,825 Intesa Sanpaolo SpA 144A company guaranty unsec. sub. bonds 5.017s, 2024 (Italy) 630,000 623,246 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.224s, 2047 964,000 797,710 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 650,000 770,250 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 265,000 280,900 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) 212,000 222,600 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 530,000 584,325 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 635,000 1,002,528 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 220,000 278,300 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 125,000 140,100 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 155,000 160,995 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 100,000 109,726 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 205,000 220,375 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 35,000 35,747 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 45,000 69,549 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 815,000 880,711 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 30,000 31,452 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 90,000 97,768 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 445,000 489,500 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 90,000 96,300 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 268,000 272,020 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 85,000 109,314 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 80,000 85,720 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) 430,000 429,934 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes Ser. REGS, 9 1/2s, 2022 (United Kingdom) 820,000 956,325 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 634,063 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 470,000 504,615 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 275,000 271,563 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 450,000 447,188 Shinhan Bank 144A sr. unsec. notes 4 3/8s, 2015 (South Korea) 650,000 674,482 SL Green Realty Corp./SL Green Operating Partnership /Reckson Operating Partnership sr. unsec. unsub. notes 5s, 2018 (R) 270,000 291,798 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 200,000 209,250 Standard Chartered PLC unsec. sub. notes 5.7s, 2022 (United Kingdom) 330,000 365,175 Standard Chartered PLC 144A jr. sub. FRB bonds 7.014s, perpetual maturity (United Kingdom) 100,000 114,000 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.231s, 2037 550,000 475,750 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 85,000 98,810 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 210,000 278,299 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 170,000 232,117 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 500,000 473,750 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 100,000 102,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 699,000 684,146 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 100,000 102,500 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 930,000 1,255,392 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 405,000 453,128 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 725,000 746,982 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 300,000 321,750 Health care (0.2%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 200,000 262,293 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 120,000 127,800 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 135,000 145,463 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 (R) 100,000 102,800 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 175,000 212,976 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 28,000 30,065 Supra-nation (2.0%) Asian Development Bank sr. unsec. unsub. notes Ser. MTN, 5 1/2s, 2016 (Supra-Nation) AUD 2,150,000 2,079,812 European Investment Bank sr. unsec. unsub. bonds 5 5/8s, 2032 (Luxembourg) GBP 1,900,000 4,154,606 European Investment Bank sr. unsec. unsub. notes 4 1/8s, 2024 (Luxembourg) EUR 450,000 758,223 Technology (0.4%) Apple, Inc. sr. unsec. unsub. notes 3.45s, 2024 $435,000 437,640 Apple, Inc. sr. unsec. unsub. notes 2.1s, 2019 95,000 94,907 Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 145,000 152,613 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 230,000 243,567 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 100,000 117,750 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 225,000 225,563 Transportation (0.4%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 295,000 338,513 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 10,000 11,959 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 55,365 59,412 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 77,344 82,302 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 104,250 121,973 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 39,000 37,354 Kansas City Southern Railway Co. (The) company guaranty sr. unsec. notes 4.3s, 2043 76,000 72,714 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 140,000 168,349 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 169,152 196,216 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3 3/4s, 2026 165,000 164,588 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 32,808 36,171 Utilities and power (3.4%) Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 65,000 67,173 Beaver Valley Funding Corp. sr. bonds 9s, 2017 20,000 21,012 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 405,000 520,026 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 65,000 63,932 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 165,000 168,165 EDP Finance BV 144A sr. unsec. notes 5 1/4s, 2021 (Netherlands) 360,000 374,868 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 335,000 364,497 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 105,000 147,274 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 95,000 110,350 Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, perpetual maturity (France) 375,000 390,000 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 465,000 615,202 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,114,000 1,131,969 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 175,000 195,741 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 515,000 603,841 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 210,000 231,169 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 605,000 639,754 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 125,000 128,916 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 830,000 840,632 Fortum OYJ sr. unsec. notes Ser. 14, Class EMTN, 4 1/2s, 2016 (Finland) EUR 255,000 366,340 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) $155,000 190,841 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 125,000 138,672 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 40,000 40,141 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 357,000 361,909 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 370,000 494,231 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 195,000 230,186 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 270,000 290,444 PPL WEM Holdings, Ltd. 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 640,000 717,319 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 240,000 252,181 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 20,000 22,837 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 530,000 672,315 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 340,000 354,280 West Penn Power Co. 144A sr. bonds 5.95s, 2017 170,000 190,980 Westar Energy, Inc. sr. mtge. bonds 8 5/8s, 2018 145,000 184,044 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 35,016 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 830,000 855,025 Total corporate bonds and notes (cost $90,721,088) MORTGAGE-BACKED SECURITIES (25.7%) (a) Principal amount Value Agency collateralized mortgage obligations (8.6%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.992s, 2032 $74,948 $110,320 IFB Ser. 3408, Class EK, 25.181s, 2037 27,028 38,969 IFB Ser. 3072, Class SM, 23.239s, 2035 79,355 112,445 IFB Ser. 3072, Class SB, 23.093s, 2035 71,258 100,282 IFB Ser. 3249, Class PS, 21.773s, 2036 55,235 74,801 IFB Ser. 3065, Class DC, 19.404s, 2035 85,708 121,255 IFB Ser. 2990, Class LB, 16.557s, 2034 78,682 101,687 IFB Ser. 4218, Class SB, IO, 6.048s, 2041 2,183,090 378,286 IFB Ser. 4139, Class SA, IO, 5.998s, 2042 1,815,664 428,479 IFB Ser. 4105, Class LS, IO, 5.998s, 2041 1,238,735 221,213 IFB Ser. 4143, Class DS, IO, 5.968s, 2042 2,276,760 532,611 IFB Ser. 4240, Class SA, IO, 5.848s, 2043 3,230,740 730,373 IFB Ser. 271, Class S5, IO, 5.848s, 2042 4,196,409 951,242 IFB Ser. 14-326, Class S2, IO, 5.798s, 2044 4,798,613 1,138,699 IFB Ser. 311, Class S1, IO, 5.798s, 2043 4,147,952 943,153 IFB Ser. 14-327, Class S8, IO, 5.768s, 2044 693,474 156,808 IFB Ser. 314, Class AS, IO, 5.738s, 2043 1,645,721 380,261 Ser. 3707, Class PI, IO, 4 1/2s, 2025 501,124 47,286 Ser. 4193, Class PI, IO, 4s, 2043 2,438,099 426,671 Ser. 304, Class C53, IO, 4s, 2032 4,797,216 865,370 Ser. 4369, Class IA, IO, 3 1/2s, 2044 2,834,010 647,394 Ser. 4141, Class PI, IO, 3s, 2042 3,951,301 548,717 Ser. 4165, Class TI, IO, 3s, 2042 10,424,035 1,451,026 Ser. 13-4206, Class IP, IO, 3s, 2041 3,389,911 455,096 Ser. 13-4176, Class IA, IO, 2 1/2s, 2028 4,899,909 544,772 Ser. 3300, PO, zero %, 2037 7,977 7,081 FRB Ser. 3326, Class WF, zero %, 2035 2,592 2,151 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.998s, 2036 65,332 99,802 IFB Ser. 07-53, Class SP, 23.632s, 2037 68,234 99,821 IFB Ser. 05-75, Class GS, 19.785s, 2035 61,450 81,254 IFB Ser. 10-46, Class SB, IO, 6.295s, 2040 997,978 166,133 IFB Ser. 13-128, Class SA, IO, 5.845s, 2043 3,450,979 794,933 Ser. 13-98, Class SA, IO, 5.795s, 2043 1,940,574 451,377 IFB Ser. 13-102, Class SH, IO, 5.745s, 2043 2,003,906 456,490 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 1,008,808 114,046 Ser. 418, Class C24, IO, 4s, 2043 2,493,976 592,319 Ser. 409, Class C16, IO, 4s, 2040 1,225,901 283,684 Ser. 418, Class C15, IO, 3 1/2s, 2043 2,597,263 583,775 Ser. 12-124, Class JI, 3 1/2s, 2042 2,650,727 411,684 Ser. 13-55, Class IK, IO, 3s, 2043 2,226,352 322,153 Ser. 13-35, Class IP, IO, 3s, 2042 5,760,178 688,521 Ser. 13-55, Class PI, IO, 3s, 2042 5,826,079 754,011 Ser. 13-23, Class PI, IO, 3s, 2041 7,604,837 750,521 Ser. 14-28, Class AI, IO, 3s, 2040 4,146,505 653,075 Ser. 13-55, Class MI, IO, 3s, 2032 3,394,568 457,724 Ser. 03-W10, Class 1, IO, 1.066s, 2043 560,176 15,361 Ser. 07-64, Class LO, PO, zero %, 2037 14,032 12,358 Government National Mortgage Association IFB Ser. 12-26, Class SP, IO, 6.494s, 2042 2,222,572 520,682 IFB Ser. 11-11, Class PS, IO, 6.444s, 2040 1,449,399 220,900 IFB Ser. 10-171, Class SB, IO, 6.298s, 2040 3,196,636 590,419 IFB Ser. 13-124, Class SC, IO, 6.044s, 2041 2,665,536 426,484 IFB Ser. 13-129, Class CS, IO, 5.994s, 2042 2,325,955 392,109 IFB Ser. 10-20, Class SC, IO, 5.994s, 2040 2,397,598 426,437 IFB Ser. 11-146, Class AS, IO, 5.948s, 2041 2,251,153 463,245 Ser. 14-58, Class SA, IO, 5.944s, 2044 2,980,745 490,959 IFB Ser. 14-90, Class HS, IO, 5.944s, 2044 1,900,877 461,191 IFB Ser. 10-151, Class SA, IO, 5.894s, 2040 1,059,501 186,557 Ser. 10-35, Class UI, IO, 5s, 2040 1,137,689 259,243 Ser. 10-9, Class UI, IO, 5s, 2040 1,381,345 313,208 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,553,111 333,562 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 1,965,153 357,854 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 3,234,275 607,526 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 5,822,289 1,244,104 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 2,748,870 302,303 Ser. 13-24, Class PI, IO, 4s, 2042 1,115,483 205,695 Ser. 13-49, Class OI, IO, 3 1/2s, 2043 3,085,785 570,006 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 2,182,110 338,183 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 2,697,529 334,143 Ser. 13-53, Class PI, IO, 3s, 2041 5,458,530 677,676 Ser. 14-44, Class IC, IO, 3s, 2028 7,120,540 859,951 Commercial mortgage-backed securities (12.7%) Banc of America Commercial Mortgage Trust FRB Ser. 07-2, Class A2, 5.622s, 2049 (F) 55,411 55,610 Ser. 06-6, Class AJ, 5.421s, 2045 945,000 983,224 Ser. 06-5, Class A2, 5.317s, 2047 742,943 745,445 Ser. 05-4, Class B, 5.118s, 2045 423,000 427,230 Banc of America Commercial Mortgage Trust 144A Ser. 07-5, Class XW, IO, 0.373s, 2051 6,197,244 56,513 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.67s, 2042 401,473 1,004 Bayview Commercial Asset Trust 144A Ser. 06-CD1A, IO, zero %, 2023 CAD 2,538,903 1 Ser. 07-CD1A, IO, zero %, 2021 CAD 2,208,519 1 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.433s, 2039 $471,000 478,395 FRB Ser. 06-PW11, Class C, 5.433s, 2039 403,000 404,814 Ser. 06-PW14, Class X1, IO, 0.639s, 2038 5,323,114 76,546 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.559s, 2047 329,000 348,592 FRB Ser. 11-C1, Class E, 5.545s, 2044 363,000 381,186 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 912,000 913,094 Ser. 06-C5, Class XC, IO, 0.537s, 2049 37,633,501 462,892 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.374s, 2049 5,892,149 39,477 Ser. 07-CD5, Class XS, IO, 0.05s, 2044 4,525,696 20,104 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 841,000 893,226 FRB Ser. 05-LP5, Class D, 5.081s, 2043 802,000 821,875 FRB Ser. 14-CR18, Class C, 4.74s, 2047 700,000 731,898 Ser. 12-CR1, Class XA, IO, 2.211s, 2045 3,081,757 343,049 Ser. 12-CR3, Class XA, IO, 2.184s, 2045 4,947,697 584,556 Ser. 14-UBS2, Class XA, IO, 1.438s, 2047 3,726,489 351,504 COMM Mortgage Trust 144A FRB Ser. 13-LC13, Class E, 3.719s, 2046 489,000 359,053 FRB Ser. 07-C9, Class AJFL, 0.843s, 2049 964,000 901,918 Credit Suisse Commercial Mortgage Trust 144A Ser. 06-C4, Class AX, IO, 0.574s, 2039 7,966,601 84,406 Ser. 07-C2, Class AX, IO, 0.063s, 2049 8,492,818 38,806 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 164,455 180,900 Ser. 03-C3, Class AX, IO, 1.564s, 2038 122,247 1 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 357,608 360,290 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.418s, 2044 395,000 419,914 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class B, 4.846s, 2048 569,000 576,944 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.206s, 2049 32,374,645 178,838 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 1,126,000 1,142,665 GS Mortgage Securities Trust Ser. 05-GG4, Class AJ, 4.782s, 2039 (F) 1,000,000 1,010,976 Ser. 13-GC10, Class XA, IO, 1.747s, 2046 10,628,347 1,088,130 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 (F) 4,785 4,780 FRB Ser. 13-GC10, Class E, 4.415s, 2046 650,000 550,030 FRB Ser. GC10, Class D, 4.415s, 2046 983,000 906,031 JPMBB Commercial Mortgage Securities Trust Ser. 13-C12, Class XA, IO, 0.912s, 2045 34,989,607 1,531,985 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.076s, 2051 445,000 465,559 FRB Ser. 07-LD12, Class A3, 5.95s, 2051 337,970 337,499 FRB Ser. 06-LDP7, Class B, 5.866s, 2045 914,000 789,248 FRB Ser. 06-LDP8, Class AJ, 5.48s, 2045 2,184,000 2,291,453 FRB Ser. 05-LDP2, Class B, 4.882s, 2042 406,000 414,079 FRB Ser. 13-C10, Class C, 4.16s, 2047 758,000 767,986 Ser. 13-C16, Class XA, IO, 1.373s, 2046 9,846,850 704,503 Ser. 06-LDP8, Class X, IO, 0.538s, 2045 1,961,761 19,164 Ser. 06-CB17, Class X, IO, 0.476s, 2043 21,727,600 224,924 Ser. 07-LDPX, Class X, IO, 0.301s, 2049 14,855,059 126,476 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.176s, 2051 569,000 583,383 FRB Ser. 07-CB20, Class C, 6.176s, 2051 401,000 376,587 FRB Ser. 12-C6, Class E, 5.201s, 2045 757,000 780,830 FRB Ser. 12-C8, Class D, 4.667s, 2045 2,300,000 2,371,429 FRB Ser. 12-LC9, Class D, 4.426s, 2047 474,000 479,619 Ser. 07-CB20, Class X1, IO, 0.135s, 2051 6,734,991 60,871 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 119,000 126,402 LB-UBS Commercial Mortgage Trust Ser. 05-C7, Class C, 5.35s, 2040 763,000 776,581 Ser. 06-C7, Class A2, 5.3s, 2038 515,283 525,409 Ser. 04-C6, Class E, 5.177s, 2036 431,000 430,741 Ser. 04-C8, Class D, 4.946s, 2039 468,000 471,510 Ser. 05-C1, Class D, 4.856s, 2040 518,000 526,495 Ser. 07-C2, Class XW, IO, 0.539s, 2040 798,751 11,053 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C6, Class XCL, IO, 0.675s, 2039 25,033,849 341,161 Ser. 06-C7, Class XCL, IO, 0.651s, 2038 2,435,446 31,695 Ser. 06-C7, Class XW, IO, 0.651s, 2038 1,328,494 17,289 Ser. 07-C2, Class XCL, IO, 0.539s, 2040 5,119,343 71,051 Ser. 05-C2, Class XCL, IO, 0.346s, 2040 3,404,254 5,777 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.839s, 2050 344,859 345,338 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 5.552s, 2049 96,748 5,273 ML-CFC Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.272s, 2049 50,382 50,288 Morgan Stanley Capital I Trust Ser. 07-IQ14, Class A2, 5.61s, 2049 112,091 112,796 FRB Ser. 07-HQ12, Class A2, 5.592s, 2049 (F) 117,968 118,091 FRB Ser. 07-HQ12, Class A2FX, 5.592s, 2049 803,658 806,792 Ser. 07-HQ11, Class C, 5.558s, 2044 477,000 480,673 Morgan Stanley Capital I Trust 144A FRB Ser. 04-RR, Class F7, 6s, 2039 240,233 229,422 FRB Ser. 05-HQ5, Class X1, IO, 0.283s, 2042 (F) 50,431,428 127,582 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 642,091 642,849 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C4, Class XA, IO, 1.864s, 2045 5,352,494 577,834 Wachovia Bank Commercial Mortgage Trust Ser. 06-C24, Class AJ, 5.658s, 2045 659,000 677,254 Ser. 07-C34, IO, 0.333s, 2046 1,824,382 22,075 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C16, Class G, 5.518s, 2041 770,000 780,073 WF-RBS Commercial Mortgage Trust FRB Ser. 14-C19, Class C, 4.646s, 2047 1,380,000 1,424,850 Ser. 13-C14, Class XA, IO, 0.924s, 2046 10,820,531 610,927 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.466s, 2044 2,706,000 2,873,772 FRB Ser. 11-C4, Class E, 5.245s, 2044 794,000 832,447 Ser. 12-C10, Class XA, IO, 1.809s, 2045 5,850,363 608,204 Ser. 13-C12, Class XA, IO, 1.506s, 2048 4,859,837 416,697 Residential mortgage-backed securities (non-agency) (4.4%) Barclays Capital, LLC Trust Ser. 13-RR1, Class 9A4, 8.22s, 2036 550,000 557,425 FRB Ser. 12-RR10, Class 9A2, 2.692s, 2035 280,000 261,828 Ser. 13-RR1, Class 1A2, 2.478s, 2035 1,360,000 1,140,360 Barclays Capital, LLC Trust 144A FRB Ser. 14-RR2, Class 2A1, 3 1/2s, 2036 1,501,048 1,484,161 FRB Ser. 14-RR1, Class 2A2, 2.37s, 2036 1,000,000 841,250 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.027s, 2034 12,634 2,002 Countrywide Alternative Loan Trust Ser. 05-20CB, Class 3A6, 5 1/2s, 2035 314,309 293,408 FRB Ser. 05-51, Class 1A1, 0.474s, 2035 1,967,772 1,711,962 FRB Ser. 06-OA3, Class 1A1, 0.355s, 2036 896,984 744,497 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 13-5R, Class 1A6, 0.402s, 2036 850,000 690,880 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.07s, 2043 (United Kingdom) GBP 121,603 212,405 FRB Ser. 03-2, Class 2C1, 2.852s, 2043 (United Kingdom) EUR 327,000 451,662 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.191s, 2046 $640,564 589,319 FRB Ser. 06-AR4, Class 1A1B, 1.061s, 2046 1,456,425 1,278,013 FRB Ser. 05-AR13, Class A1C3, 0.645s, 2045 3,455,976 3,049,890 FRB Ser. 05-AR9, Class A1C3, 0.635s, 2045 727,895 666,024 FRB Ser. 05-AR2, Class 2A1B, 0.525s, 2045 943,557 870,431 Wells Fargo Mortgage Loan Trust FRB Ser. 12-RR2, Class 1A2, 0.321s, 2047 850,000 646,000 Total mortgage-backed securities (cost $84,947,335) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (19.0%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.2%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, September 1, 2044 $3,000,000 $3,252,539 4 1/2s, TBA, August 1, 2044 3,000,000 3,258,516 4s, with due dates from December 20, 2042 to March 20, 2044 284,803 301,902 4s, TBA, August 1, 2044 1,000,000 1,059,609 U.S. Government Agency Mortgage Obligations (16.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from July 1, 2021 to September 1, 2021 16,294 17,843 5 1/2s, June 1, 2035 18,297 20,329 5 1/2s, April 1, 2020 6,475 6,983 4 1/2s, May 1, 2044 (F) 596,290 645,550 4s, June 1, 2043 181,197 191,219 3 1/2s, with due dates from October 1, 2042 to August 1, 2043 (FWC) 2,792,042 2,835,058 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from March 1, 2033 to April 1, 2035 105,357 122,508 6 1/2s, with due dates from September 1, 2036 to November 1, 2037 38,271 42,839 6s, July 1, 2037 1,718 1,929 6s, with due dates from May 1, 2021 to October 1, 2021 56,201 61,424 5 1/2s, with due dates from February 1, 2018 to March 1, 2021 40,436 43,481 5 1/2s, TBA, September 1, 2044 1,000,000 1,107,930 5 1/2s, TBA, August 1, 2044 1,000,000 1,108,906 5s, May 1, 2037 100,805 111,256 5s, with due dates from May 1, 2020 to March 1, 2021 7,088 7,619 4 1/2s, May 1, 2041 959,665 1,034,451 4 1/2s, TBA, September 1, 2044 2,000,000 2,148,359 4 1/2s, TBA, August 1, 2044 2,000,000 2,153,281 4s, with due dates from May 1, 2044 to June 1, 2044 1,000,000 1,051,875 4s, with due dates from May 1, 2019 to September 1, 2020 75,784 80,115 4s, TBA, September 1, 2044 2,000,000 2,096,719 4s, TBA, August 1, 2044 2,000,000 2,102,656 3 1/2s, TBA, September 1, 2044 5,000,000 5,078,516 3 1/2s, TBA, August 1, 2044 8,000,000 8,148,750 3s, February 1, 2043 928,766 911,642 3s, TBA, September 1, 2044 14,000,000 13,677,343 3s, TBA, August 1, 2044 14,000,000 13,713,437 Total U.S. government and agency mortgage obligations (cost $66,325,106) ASSET-BACKED SECURITIES (2.2%) (a) Principal amount Value Station Place Securitization Trust 144A FRN Ser. 14-2, Class A, 1-month LIBOR plus 0.90%, 2016 $7,687,000 $7,687,000 Total asset-backed securities (cost $7,687,000) PURCHASED OPTIONS OUTSTANDING (0.2%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/$99.55 $7,000,000 $162,960 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/102.00 8,000,000 103,200 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/101.91 4,000,000 49,400 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/99.00 8,000,000 19,520 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/98.91 4,000,000 9,200 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 7,000,000 79,660 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.22 8,000,000 75,760 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 7,000,000 70,630 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 7,000,000 78,890 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 7,000,000 69,720 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 7,000,000 78,050 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 7,000,000 68,880 Total purchased options outstanding (cost $690,625) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.8425/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.8425 $9,845,700 $127,699 Credit Suisse International (2.75)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.75 23,518,000 59,736 (2.75)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.75 23,518,000 54,327 (2.745)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.745 11,759,000 42,920 (2.97)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.97 11,759,000 10,936 2.55/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55 23,518,000 7,055 2.55375/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55375 11,759,000 6,585 2.55/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55 11,759,000 6,115 2.55/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55 23,518,000 5,644 Goldman Sachs International (2.72)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.72 10,000,000 74,000 (2.7175)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.7175 10,000,000 72,100 Total purchased swap options outstanding (cost $702,175) MUNICIPAL BONDS AND NOTES (0.1%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $100,000 $142,582 IL State G.O. Bonds, 4.421s, 1/1/15 45,000 45,644 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 95,000 131,870 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 115,000 129,490 Total municipal bonds and notes (cost $355,661) SHORT-TERM INVESTMENTS (11.7%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.05% (AFF) Shares 33,380,272 $33,380,272 SSgA Prime Money Market Fund 0.01% (P) Shares 259,000 259,000 U.S. Treasury Bills with an effective yield of 0.10%, July 23, 2015 (SEGSF)(SEGCCS) $2,337,000 2,334,399 U.S. Treasury Bills with an effective yield of 0.05%, November 20, 2014 (SEG) (SEGSF)(SEGCCS) 2,938,000 2,937,683 U.S. Treasury Bills with an effective yield of 0.03%, November 28, 2014 (SEGSF) 110,000 109,985 U.S. Treasury Bills with effective yields ranging from 0.11% to 0.12%, August 21, 2014 (SEG)(SEGCCS) 1,818,000 1,817,878 Total short-term investments (cost $40,839,308) TOTAL INVESTMENTS Total investments (cost $395,080,828) (b) FORWARD CURRENCY CONTRACTS at 7/31/14 (aggregate face value $146,169,805) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 10/15/14 $1,534,986 $1,564,057 $29,071 British Pound Buy 9/17/14 345,303 348,771 (3,468) Canadian Dollar Buy 10/15/14 281,064 287,371 (6,307) Euro Sell 9/17/14 1,744,490 1,773,461 28,971 Barclays Bank PLC Australian Dollar Buy 10/15/14 1,145,668 1,161,284 (15,616) British Pound Buy 9/17/14 177,714 205,784 (28,070) Canadian Dollar Sell 10/15/14 1,087,543 1,112,700 25,157 Chinese Yuan (Offshore) Buy 8/20/14 871,248 871,247 1 Czech Koruna Buy 9/17/14 141,427 144,519 (3,092) Euro Buy 9/17/14 1,051,703 1,135,153 (83,450) Japanese Yen Buy 8/20/14 3,028,495 3,053,950 (25,455) Mexican Peso Sell 10/15/14 43,811 42,180 (1,631) Norwegian Krone Buy 9/17/14 1,602,169 1,678,554 (76,385) Polish Zloty Sell 9/17/14 1,307,164 1,331,275 24,111 Singapore Dollar Buy 8/20/14 28,377 34,331 (5,954) South African Rand Buy 10/15/14 160,874 170,574 (9,700) South Korean Won Buy 8/20/14 1,104,012 1,104,068 (56) Swedish Krona Sell 9/17/14 1,273,870 1,312,314 38,444 Swiss Franc Buy 9/17/14 741,459 751,172 (9,713) Turkish Lira Buy 9/17/14 355,965 358,260 (2,295) Citibank, N.A. Australian Dollar Sell 10/15/14 120,957 131,551 10,594 Brazilian Real Sell 10/2/14 373,269 376,870 3,601 Chilean Peso Buy 10/15/14 514,237 519,524 (5,287) Chilean Peso Sell 10/15/14 514,237 527,077 12,840 Danish Krone Buy 9/17/14 533,017 540,350 (7,333) Euro Sell 9/17/14 21,527,164 21,872,938 345,774 Japanese Yen Buy 8/20/14 4,642,643 4,661,762 (19,119) New Zealand Dollar Sell 10/15/14 118,860 104,803 (14,057) Norwegian Krone Buy 9/17/14 849,884 898,905 (49,021) Swiss Franc Sell 9/17/14 494,122 498,828 4,706 Thai Baht Buy 8/20/14 356,997 355,340 1,657 Credit Suisse International Australian Dollar Buy 10/15/14 163,865 156,988 6,877 British Pound Sell 9/17/14 997,766 981,868 (15,898) Canadian Dollar Sell 10/15/14 45,318 38,051 (7,267) Euro Sell 9/17/14 2,094,433 2,111,752 17,319 Indian Rupee Buy 8/20/14 4,584 3,903 681 Japanese Yen Sell 8/20/14 6,337,258 6,335,559 (1,699) Mexican Peso Sell 10/15/14 507,329 515,608 8,279 New Zealand Dollar Buy 10/15/14 449,545 489,195 (39,650) Norwegian Krone Buy 9/17/14 1,323,062 1,364,472 (41,410) Singapore Dollar Buy 8/20/14 400,241 403,893 (3,652) South African Rand Sell 10/15/14 1,071,932 1,070,769 (1,163) South Korean Won Buy 8/20/14 1,844,697 1,839,237 5,460 Swedish Krona Sell 9/17/14 723,252 737,641 14,389 Swiss Franc Sell 9/17/14 1,977,371 1,999,450 22,079 Deutsche Bank AG Australian Dollar Buy 10/15/14 668,036 674,622 (6,586) British Pound Buy 9/17/14 832,541 826,068 6,473 Czech Koruna Buy 9/17/14 8,984 11,398 (2,414) Euro Sell 9/17/14 1,024,382 1,033,401 9,019 Japanese Yen Sell 8/20/14 635,012 641,067 6,055 New Zealand Dollar Buy 10/15/14 1,023,182 1,059,910 (36,728) Norwegian Krone Buy 9/17/14 1,771,034 1,831,137 (60,103) Polish Zloty Buy 9/17/14 490,414 500,404 (9,990) Swedish Krona Sell 9/17/14 1,822,560 1,868,540 45,980 Goldman Sachs International Australian Dollar Sell 10/15/14 202,057 205,761 3,704 British Pound Buy 9/17/14 1,819,337 1,804,955 14,382 Canadian Dollar Sell 10/15/14 27,374 13,642 (13,732) Euro Sell 9/17/14 20,241,229 20,569,355 328,126 Japanese Yen Sell 8/20/14 848,904 847,309 (1,595) Norwegian Krone Buy 9/17/14 1,670,893 1,719,757 (48,864) Swedish Krona Sell 9/17/14 782,851 837,672 54,821 HSBC Bank USA, National Association Australian Dollar Buy 10/15/14 860,014 868,155 (8,141) British Pound Buy 9/17/14 596,263 591,565 4,698 Canadian Dollar Buy 10/15/14 132,658 135,661 (3,003) Euro Sell 9/17/14 1,456,554 1,457,033 479 Indonesian Rupiah Buy 8/20/14 1,019,003 1,013,268 5,735 Indonesian Rupiah Sell 8/20/14 1,019,003 1,000,878 (18,125) Japanese Yen Buy 8/20/14 5,280,511 5,287,462 (6,951) Swedish Krona Sell 9/17/14 828,274 858,643 30,369 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/15/14 1,225,843 1,235,912 (10,069) Brazilian Real Buy 10/2/14 155,290 151,780 3,510 British Pound Buy 9/17/14 2,184,892 2,173,118 11,774 Canadian Dollar Sell 10/15/14 49,255 43,034 (6,221) Euro Buy 9/17/14 511,722 530,560 (18,838) Hungarian Forint Sell 9/17/14 626,515 651,069 24,554 Indian Rupee Sell 8/20/14 77,090 79,096 2,006 Japanese Yen Buy 8/20/14 109,725 111,060 (1,335) Malaysian Ringgit Buy 8/20/14 321,865 316,528 5,337 Mexican Peso Sell 10/15/14 1,380,199 1,404,700 24,501 New Taiwan Dollar Sell 8/20/14 810,453 810,113 (340) New Zealand Dollar Sell 10/15/14 666,262 687,534 21,272 Norwegian Krone Buy 9/17/14 919,070 1,007,496 (88,426) Russian Ruble Buy 9/17/14 245,453 247,784 (2,331) South Korean Won Sell 8/20/14 1,028,105 1,026,810 (1,295) Swedish Krona Buy 9/17/14 33,597 16,836 16,761 Swiss Franc Sell 9/17/14 1,864,216 1,874,303 10,087 Thai Baht Buy 8/20/14 12,476 12,335 141 State Street Bank and Trust Co. Australian Dollar Buy 10/15/14 853,263 864,791 (11,528) Brazilian Real Sell 10/2/14 93,469 95,608 2,139 British Pound Buy 9/17/14 1,743,559 1,749,205 (5,646) Canadian Dollar Sell 10/15/14 372,890 376,279 3,389 Chilean Peso Buy 10/15/14 39,944 39,834 110 Chilean Peso Sell 10/15/14 39,944 41,137 1,193 Euro Sell 9/17/14 1,969,482 2,007,570 38,088 Israeli Shekel Buy 10/15/14 161,111 160,957 154 Japanese Yen Sell 8/20/14 621,485 623,748 2,263 Mexican Peso Buy 10/15/14 502,092 509,086 (6,994) New Taiwan Dollar Buy 8/20/14 47,021 46,526 495 New Zealand Dollar Sell 10/15/14 697,643 706,702 9,059 Norwegian Krone Buy 9/17/14 1,616,162 1,684,247 (68,085) Singapore Dollar Buy 8/20/14 180,602 191,789 (11,187) Swedish Krona Sell 9/17/14 614,288 624,456 10,168 Swiss Franc Sell 9/17/14 862,651 871,688 9,037 UBS AG British Pound Buy 9/17/14 1,171,430 1,161,758 9,672 Japanese Yen Sell 8/20/14 605,543 610,609 5,066 Singapore Dollar Sell 8/20/14 256,673 256,124 (549) WestPac Banking Corp. Australian Dollar Buy 10/15/14 852,429 855,150 (2,721) British Pound Buy 9/17/14 1,689,215 1,688,617 598 Canadian Dollar Sell 10/15/14 2,929,747 2,995,423 65,676 Euro Buy 9/17/14 2,638,430 2,712,436 (74,006) Japanese Yen Sell 8/20/14 192,136 201,402 9,266 New Zealand Dollar Buy 10/15/14 77,188 79,573 (2,385) Total FUTURES CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 8 $898,775 Sep-14 $18,927 Canadian Government Bond 10 yr (Long) 11 1,381,116 Sep-14 20,843 Euro-Bobl 5 yr (Short) 27 4,641,135 Sep-14 (36,961) Euro-Bund 10 yr (Short) 81 16,051,449 Sep-14 (340,823) Euro-Buxl 30 yr (Short) 11 2,022,957 Sep-14 (84,582) Euro-Schatz 2 yr (Long) 80 11,854,343 Sep-14 6,717 Japanese Government Bond 10 yr (Long) 21 29,789,724 Sep-14 106,650 Japanese Government Bond 10 yr (Short) 13 18,441,258 Sep-14 (108,743) Japanese Government Bond 10 yr Mini (Long) 26 3,688,504 Sep-14 21,889 U.K. Gilt 10 yr (Long) 46 8,595,605 Sep-14 42,978 U.S. Treasury Bond 30 yr (Short) 177 24,320,906 Sep-14 (122,782) U.S. Treasury Bond Ultra 30 yr (Long) 26 3,921,938 Sep-14 47,279 U.S. Treasury Note 2 yr (Long) 64 14,043,000 Sep-14 (19,122) U.S. Treasury Note 5 yr (Short) 16 1,901,375 Sep-14 1,095 U.S. Treasury Note 10 yr (Short) 342 42,616,406 Sep-14 175,801 Total WRITTEN SWAP OPTIONS OUTSTANDING at 7/31/14 (premiums $1,582,048) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.6425)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.6425 $9,845,700 $34,558 (2.7425)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.7425 9,845,700 72,366 (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 11,826,600 87,517 Credit Suisse International (2.6475)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.6475 5,879,500 13,170 (2.6475)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.6475 5,879,500 13,170 (2.65)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 11,759,000 19,755 (2.65)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 11,759,000 21,637 2.6475/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.6475 5,879,500 49,799 2.65/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 11,759,000 82,901 2.65/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 11,759,000 85,723 Goldman Sachs International 2.9175/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.9175 10,000,000 15,200 2.92/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.92 10,000,000 16,400 2.8175/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.8175 10,000,000 35,400 2.82/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.82 10,000,000 37,100 JPMorgan Chase Bank N.A. (2.515)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.515 14,235,200 9,538 (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 5,913,300 44,646 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 3,723,000 647,876 Total WRITTEN OPTIONS OUTSTANDING at 7/31/14 (premiums $618,438) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/$100.55 $7,000,000 $93,170 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/101.55 7,000,000 29,890 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/101.00 8,000,000 62,880 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/100.00 8,000,000 35,920 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/100.91 4,000,000 29,880 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/99.91 4,000,000 17,000 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 7,000,000 47,320 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 7,000,000 40,880 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.22 8,000,000 35,200 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 7,000,000 25,480 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 7,000,000 21,490 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.22 8,000,000 13,840 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 7,000,000 46,270 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 7,000,000 39,830 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 7,000,000 24,500 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 7,000,000 20,580 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 7,000,000 45,290 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 7,000,000 38,850 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 7,000,000 23,520 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 7,000,000 19,600 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation Floating rate index/Maturity date date/strike amount (payable) (depreciation Citibank, N.A. (3.60)/3 month USD-LIBOR-BBA/Aug-44 (Purchased) Aug-14/3.60 $2,495,000 $(24,950) (3.20)/3 month USD-LIBOR-BBA/Aug-44 (Written) Aug-14/3.20 2,495,000 24,014 JPMorgan Chase Bank N.A. (2.95)/3 month USD-LIBOR-BBA/Sep-24 (Purchased) Sep-14/2.95 11,759,000 (9,407) (3.6275)/3 month USD-LIBOR-BBA/Aug-44 (Purchased) Aug-14/3.6275 2,495,000 (26,197) (3.2275)/3 month USD-LIBOR-BBA/Aug-44 (Written) Aug-14/3.2275 2,495,000 24,825 Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/14 (proceeds receivable $31,565,000) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 5 1/2s, August 1, 2044 $1,000,000 8/12/14 $1,108,906 Federal National Mortgage Association, 4 1/2s, August 1, 2044 2,000,000 8/12/14 2,153,281 Federal National Mortgage Association, 4s, August 1, 2044 2,000,000 8/12/14 2,102,656 Federal National Mortgage Association, 3 1/2s, August 1, 2044 8,000,000 8/12/14 8,148,750 Federal National Mortgage Association, 3s, August 1, 2044 14,000,000 8/12/14 13,713,438 Government National Mortgage Association, 4 1/2s, August 1, 2044 3,000,000 8/21/14 3,258,516 Government National Mortgage Association, 4s, August 1, 2044 1,000,000 8/21/14 1,059,609 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. CAD 4,270,000 $— 6/23/24 2.7425% 3 month CAD-BA-CDOR $(58,262) MYR 5,495,000 — 3/19/19 4.0275% 3 month MYR-KLIBOR-BNM 104 Citibank, N.A. AUD 4,597,000 (E) — 7/30/24 4.55% 6 month AUD-BBR-BBSW 6,536 AUD 4,597,000 (E) — 7/31/24 4.5175% 6 month AUD-BBR-BBSW 11,962 Credit Suisse International AUD 795,000 — 10/10/23 6 month AUD-BBR-BBSW 4.49% 43,876 Deutsche Bank AG MYR 5,495,000 — 3/19/19 4.035% 3 month MYR-KLIBOR-BNM (456) PLN 5,586,000 — 3/17/24 4.1072% 6 month PLN-WIBOR-WIBO (133,789) PLN 2,785,000 — 3/18/24 4.12875% 6 month PLN-WIBOR-WIBO (68,326) PLN 2,458,000 — 3/27/24 4.045% 6 month PLN-WIBOR-WIBO (54,355) PLN 27,672,000 — 7/14/16 6 month PLN-WIBOR-WIBO 2.48% (9,179) Goldman Sachs International CAD 1,548,000 — 5/30/23 2.534% 3 month CAD-BA-CDOR (10,337) CHF 938,000 — 2/24/24 6 month CHF-LIBOR-BBA 1.36% 46,358 EUR 26,303,000 — 8/30/14 1 year EUR-EONIA-OIS-COMPOUND 0.11% (10,442) EUR 26,303,000 — 8/30/14 0.309% 3 month EUR-EURIBOR-REUTERS (83,529) EUR 26,303,000 — 8/31/14 1 year EUR-EONIA-OIS-COMPOUND 0.11% (10,354) EUR 26,303,000 — 8/31/14 0.314% 3 month EUR-EURIBOR-REUTERS (85,308) EUR 26,303,000 — 9/3/14 1 year EUR-EONIA-OIS-COMPOUND 0.086% (19,126) EUR 26,303,000 — 9/3/14 0.283% 3 month EUR-EURIBOR-REUTERS (74,426) JPY 1,370,000,000 — 9/15/14 0.361% 6 month JPY-LIBOR-BBA (11,172) JPY 411,000,000 — 9/15/41 6 month JPY-LIBOR-BBA 1.768% 136,419 KRW 8,034,000,000 — 11/18/18 3 month KRW-CD-KSDA-BLOOMBERG 3.105% 153,585 JPMorgan Chase Bank N.A. CAD 3,500,000 — 9/21/14 1.21561% 3 month CAD-BA-CDOR 898 CAD 1,100,000 — 9/21/41 3 month CAD-BA-CDOR 2.78311% (67,568) CAD 2,887,000 — 10/9/23 3 month CAD-BA-CDOR 3.055% 135,274 CAD 669,000 — 2/6/24 3 month CAD-BA-CDOR 2.855% 20,807 JPY 901,000,000 — 2/19/15 6 month JPY-LIBOR-BBA 0.705% 45,569 JPY 149,300,000 — 2/19/20 6 month JPY-LIBOR-BBA 1.3975% 96,996 MXN 14,163,000 — 5/3/24 1 month MXN-TIIE-BANXICO 6.25% 8,867 Total $— (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $39,440,000 (E) $191,866 9/17/16 3 month USD-LIBOR-BBA 1.00% $55,364 15,328,000 (E) (203,294) 9/17/19 3 month USD-LIBOR-BBA 2.25% 11,421 16,310,000 (E) 637,561 9/17/24 3 month USD-LIBOR-BBA 3.25% (116,532) 10,477,000 (E) 1,070,770 9/17/44 3 month USD-LIBOR-BBA 4.00% (372,552) 34,000,000 282,551 6/18/21 3 month USD-LIBOR-BBA 2.50% (291,446) 11,020,000 (E) 4,491 6/15/19 3 month USD-LIBOR-BBA 2.64% (3,179) 80,000 (E) (713) 9/17/19 3 month USD-LIBOR-BBA 2.15% 21 42,300,000 (E) (15,560) 12/16/17 3 month USD-LIBOR-BBA 1.835% 109,394 32,318,000 (E) (179) 12/16/17 3 month USD-LIBOR-BBA 1.897% 56,022 16,207,000 (E) (90) 12/16/17 3 month USD-LIBOR-BBA 1.86625% 37,867 6,045,000 (E) 7,497 9/17/16 3 month USD-LIBOR-BBA 0.90% (1,371) 21,415,000 (E) (119) 12/16/17 3 month USD-LIBOR-BBA 1.905% 33,781 5,212,000 (E) (29) 12/16/17 3 month USD-LIBOR-BBA 1.8625% 12,558 35,508,000 (E) (50,505) 12/16/17 3 month USD-LIBOR-BBA 1.882% 21,683 EUR 24,490,000 (E) (276,601) 9/17/16 6 month EUR-EURIBOR-REUTERS 0.75% (12,713) EUR 6,450,000 (E) (347,675) 9/17/19 1.50% 6 month EUR-EURIBOR-REUTERS 5,710 EUR 1,655,000 (E) 175,394 9/17/24 6 month EUR-EURIBOR-REUTERS 2.25% (5,493) EUR 2,432,000 (E) (491,854) 9/17/44 6 month EUR-EURIBOR-REUTERS 2.75% 15,660 EUR 5,320,000 (96) 6/17/24 6 month EUR-EURIBOR-REUTERS 1.609% 181,055 EUR 5,320,000 (52) 6/17/24 6 month EUR-EURIBOR-REUTERS 1.622% 190,039 EUR 1,338,000 (E) (154,236) 9/17/34 6 month EUR-EURIBOR-REUTERS 2.75% 78,658 EUR 22,858,000 (E) (2,127,730) 9/17/21 6 month EUR-EURIBOR-REUTERS 2.00% 13,393 GBP 4,000 (E) (6) 9/17/16 6 month GBP-LIBOR-BBA 1.50% 1 GBP 2,000 (E) 16 9/17/19 6 month GBP-LIBOR-BBA 2.25% 17 GBP 449,000 (E) (9) 7/29/24 6 month GBP-LIBOR-BBA 3.2575% (2,775) GBP 423,000 (E) (8) 7/29/24 6 month GBP-LIBOR-BBA 3.25% (2,840) GBP 1,680,000 (E) (32) 7/29/24 6 month GBP-LIBOR-BBA 3.256% (10,563) GBP 808,000 (E) (15) 7/29/24 6 month GBP-LIBOR-BBA 3.285% (3,411) JPY 18,345,000 (6) 3/24/44 6 month JPY-LIBOR-BBA 1.80% 5,771 JPY 35,921,000 (12) 3/24/44 6 month JPY-LIBOR-BBA 1.79625% 10,962 JPY 996,900,000 (39) 3/14/19 6 month JPY-LIBOR-BBA 0.3175% 38,818 JPY 218,100,000 (38) 3/14/44 6 month JPY-LIBOR-BBA 1.795% (67,098) JPY 17,784,000 (3) 3/24/44 6 month JPY-LIBOR-BBA 1.80125% 5,654 JPY 97,000,000 (34) 9/2/43 1.87875% 6 month JPY-LIBOR-BBA (52,624) JPY 328,100,000 (59) 11/19/43 1.75625% 6 month JPY-LIBOR-BBA (64,574) $7,117,600 (50,986) 7/2/24 2.6025% 3 month USD-LIBOR-BBA (13,889) Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $632,541 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(259) 1,117,069 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 535 1,768,000 (E) — 6/24/24 (2.865%) USA Non Revised Consumer Price Index- Urban (CPI-U) 895 2,298,000 (E) — 6/24/24 (2.865%) USA Non Revised Consumer Price Index- Urban (CPI-U) 1,163 Barclays Bank PLC 119,753 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (144) 208,922 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (216) 6,840,978 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,801) 8,520,412 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (12,930) 5,122 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 25 130,988 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (199) 561,695 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (1,087) 73,182 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (88) 1,120,427 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (2,168) 3,030,424 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (4,599) 608,474 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (923) 104,935 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (126) 340,208 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (410) 246,764 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (297) 1,905,350 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,971) 97,621 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (117) 1,117,069 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (535) 315,020 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 1,822 157,510 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 911 157,510 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 911 316,113 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 1,829 820,893 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 4,749 316,113 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 1,829 1,226,391 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (502) 886,317 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 4,260 287,642 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (437) 374,564 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 1,800 488,401 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,429 631,042 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 3,651 827,968 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (1,521) 2,350,000 — 3/20/24 (2.505%) USA Non Revised Consumer Price Index- Urban (CPI-U) 24,652 1,831,000 — 3/21/24 (2.505%) USA Non Revised Consumer Price Index- Urban (CPI-U) 19,227 Citibank, N.A. 224,361 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (340) 2,363,000 — 3/27/24 (2.4825%) USA Non Revised Consumer Price Index- Urban (CPI-U) 29,278 EUR 4,580,000 — 2/21/19 (1.235%) Eurostat Eurozone HICP excluding tobacco (55,995) EUR 2,380,000 — 2/21/24 1.69% Eurostat Eurozone HICP excluding tobacco 45,159 Credit Suisse International $1,002,306 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools (844) 604,049 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (1,109) EUR 1,340,000 — 3/27/19 (1.1913%) Eurostat Eurozone HICP excluding tobacco (12,307) EUR 4,580,000 — 2/20/19 (1.2225%) Eurostat Eurozone HICP excluding tobacco (52,007) EUR 2,380,000 — 2/20/24 1.68% Eurostat Eurozone HICP excluding tobacco 41,813 EUR 1,340,000 — 3/24/19 (1.1925%) Eurostat Eurozone HICP excluding tobacco (12,424) GBP 1,130,000 — 3/20/19 3.05% GBP Non-revised UK Retail Price Index 10,336 GBP 1,130,000 — 3/25/19 3.0413% GBP Non-revised UK Retail Price Index 9,476 Goldman Sachs International $205,542 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,097 34,777 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 173 518,663 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (537) 518,663 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (537) 1,719,467 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (704) 667,447 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (64) 49,963 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (104) 59,938 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (125) 1,132,085 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,360) 1,464,692 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,516) 771,274 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (798) 707,000 — 7/14/44 (2.83%) USA Non Revised Consumer Price Index- Urban (CPI-U) (6,773) 4,066,000 (E) — 6/19/24 (2.83%) USA Non Revised Consumer Price Index- Urban (CPI-U) 8,128 484,000 — 7/29/44 (2.7975%) USA Non Revised Consumer Price Index- Urban (CPI-U) (2,072) Total $— (E) Extended effective date. OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $10,317 $181,000 5/11/63 300 bp $10,857 CMBX NA BBB- Index BBB-/P 10,865 176,000 5/11/63 300 bp 11,390 CMBX NA BBB- Index BBB-/P 5,303 88,000 5/11/63 300 bp 5,566 CMBX NA BBB- Index BBB-/P 2,666 39,000 5/11/63 300 bp 2,782 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 13,528 122,000 5/11/63 300 bp 13,889 Credit Suisse International CMBX NA BBB- Index BBB-/P 12,926 315,000 5/11/63 300 bp 13,867 CMBX NA BBB- Index BBB-/P 19,849 259,000 5/11/63 300 bp 20,618 CMBX NA BBB- Index BBB-/P 13,039 179,000 5/11/63 300 bp 13,573 CMBX NA BBB- Index BBB-/P 2,397 156,000 5/11/63 300 bp 2,862 CMBX NA BBB- Index BBB-/P 4,625 152,000 5/11/63 300 bp 5,078 CMBX NA BBB- Index BBB-/P 2,678 152,000 5/11/63 300 bp 3,132 CMBX NA BBB- Index BBB-/P 11,968 150,000 5/11/63 300 bp 12,416 CMBX NA BBB- Index BBB-/P 9,867 150,000 5/11/63 300 bp 10,315 CMBX NA BBB- Index BBB-/P 11,537 149,000 5/11/63 300 bp 11,981 CMBX NA BBB- Index BBB-/P 15,705 139,000 5/11/63 300 bp 16,120 CMBX NA BBB- Index BBB-/P 1,382 119,000 5/11/63 300 bp 1,737 CMBX NA BBB- Index BBB-/P 8,994 113,000 5/11/63 300 bp 9,332 CMBX NA BBB- Index BBB-/P 690 89,000 5/11/63 300 bp 956 CMBX NA BB Index — (846) 162,000 5/11/63 (500 bp) (939) CMBX NA BB Index — (2,096) 120,000 5/11/63 (500 bp) (2,164) CMBX NA BB Index — 2,826 107,000 5/11/63 (500 bp) 2,764 CMBX NA BB Index — 1,624 105,000 5/11/63 (500 bp) 1,564 CMBX NA BB Index — 941 91,000 5/11/63 (500 bp) 889 CMBX NA BB Index — (415) 54,000 5/11/63 (500 bp) (446) CMBX NA BB Index — (517) 54,000 5/11/63 (500 bp) (548) CMBX NA BB Index — (493) 54,000 5/11/63 (500 bp) (523) CMBX NA BB Index — 1,060 53,000 5/11/63 (500 bp) 1,030 CMBX NA BB Index — (2,308) 119,000 5/11/63 (500 bp) (2,376) CMBX NA BBB- Index BBB-/P (4,569) 236,000 5/11/63 300 bp (3,865) CMBX NA BBB- Index BBB-/P (2,114) 117,000 5/11/63 300 bp (1,765) CMBX NA BBB- Index BBB-/P 81 116,000 5/11/63 300 bp 427 CMBX NA BBB- Index BBB-/P 402 116,000 5/11/63 300 bp 748 CMBX NA BBB- Index BBB-/P 2,617 110,000 5/11/63 300 bp 2,946 CMBX NA BBB- Index BBB-/P (369) 109,000 5/11/63 300 bp (107) CMBX NA BBB- Index BBB-/P (525) 55,000 5/11/63 300 bp (393) CMBX NA BBB- Index BBB-/P 48 1,000 5/11/63 300 bp 51 CMBX NA BBB- Index — (7,683) 136,000 1/17/47 (300 bp) (5,695) CMBX NA BBB- Index — (6,289) 134,000 1/17/47 (300 bp) (4,330) Goldman Sachs International CMBX NA BB Index — (519) 54,000 5/11/63 (500 bp) (550) CMBX NA BB Index — 1,198 53,000 5/11/63 (500 bp) 1,168 CMBX NA BBB- Index BBB-/P (1,950) 117,000 5/11/63 300 bp (1,600) CMBX NA BBB- Index BBB-/P (600) 55,000 5/11/63 300 bp (468) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2014. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso MYR Malaysian Ringgit PLN Polish Zloty SEK Swedish Krona USD / $ United States Dollar ZAR South African Rand Key to holding's abbreviations bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2013 through July 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $348,902,680. (b) The aggregate identified cost on a tax basis is $396,059,609, resulting in gross unrealized appreciation and depreciation of $20,218,752 and $5,866,038, respectively, or net unrealized appreciation of $14,352,714. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $3,129,550 $120,852,677 $90,601,955 $10,882 $33,380,272 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $178,551,934 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 63.5% Italy 5.6 Japan 4.6 Germany 3.3 France 3.0 United Kingdom 2.8 Greece 2.0 Belgium 1.7 Spain 1.6 Argentina 1.5 Luxembourg 1.2 Mexico 1.0 Netherlands 0.8 Canada 0.8 Russia 0.8 Austria 0.8 South Africa 0.7 Poland 0.6 Ireland 0.5 Supra-Nation 0.5 Brazil 0.5 Other 2.2 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries, to gain exposure to rates of inflation in specific regions or countries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk and to hedge market risk. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $282,420 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $964,504 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,060,690 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $7,687,000 $— Corporate bonds and notes — 97,011,355 — Foreign government and agency bonds and notes — 106,990,236 — Mortgage-backed securities — 89,707,358 — Municipal bonds and notes — 449,586 — Purchased options outstanding — 865,870 — Purchased swap options outstanding — 467,117 — U.S. government and agency mortgage obligations — 66,394,584 — Short-term investments 33,639,272 7,199,945 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $391,232 $— Futures contracts (270,834) — — Written options outstanding — (711,390) — Written swap options outstanding — (1,286,756) — Forward premium swap option contracts — (4,353) — TBA sale commitments — (31,545,156) — Interest rate swap contracts — 1,223,245 — Total return swap contracts — 32,202 — Credit default contracts — 14,449 — Totals by level $— Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $15,035 $586 Foreign exchange contracts 1,396,168 1,004,936 Interest rate contracts 7,267,011 6,951,910 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount)$36,900,000 Purchased swap option contracts (contract amount)$142,700,000 Written TBA commitment option contracts (contract amount)$65,400,000 Written swap option contracts (contract amount)$120,400,000 Futures contracts (number of contracts)1,000 Forward currency contracts (contract amount)$364,200,000 OTC interest rate swap contracts (notional)$397,100,000 Centrally cleared interest rate swap contracts (notional)$605,700,000 OTC total return swap contracts (notional)$111,400,000 OTC credit default contracts (notional)$4,300,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts*# $104 $— $— $18,498 $43,876 $— $336,362 $— $308,411 $— $— $— $— $707,251 Centrally cleared interest rate swap contracts§ — — 560,423 — 560,423 OTC Total return swap contracts*# 2,593 68,095 — 74,437 61,625 — 9,398 — 216,148 OTC Credit default contracts*# 1,444 361 — — 12,748 — 482 — 15,035 Futures contracts§ — 64,557 — — — 64,557 Forward currency contracts# 58,042 87,713 — 379,172 75,084 67,527 401,033 41,281 119,943 — 76,095 14,738 75,540 1,396,168 Forward premium swap option contracts# — — — 23,503 — 23,291 — 46,794 Purchased swap options# 127,699 — — — 193,318 — 146,100 — 467,117 Purchased options# — 865,870 — 865,870 Total Assets $189,882 $156,169 $560,423 $495,610 $386,651 $67,527 $893,375 $41,281 $1,317,515 $64,557 $76,095 $14,738 $75,540 $4,339,363 Liabilities: OTC Interest rate swap contracts*# $58,262 $— $— $— $— $266,105 $304,694 $— $67,568 $— $— $— $— $696,629 Centrally cleared interest rate swap contracts§ — — 384,486 — 384,486 OTC Total return swap contracts*# 259 33,071 — 56,335 78,691 — 15,590 — 183,946 OTC Credit default contracts*# — 525 — 61 — 586 Futures contracts§ — 44,636 — — — 44,636 Forward currency contracts# 9,775 261,417 — 94,817 110,739 115,821 64,191 36,220 128,855 — 103,440 549 79,112 1,004,936 Forward premium swap option contracts# — — — 24,950 — 26,197 — 51,147 Written swap options# 194,441 — — — 286,155 — 104,100 — 702,060 — 1,286,756 Written options# — 711,390 — 711,390 Total Liabilities $262,737 $294,488 $384,486 $176,102 $476,110 $381,926 $488,636 $36,220 $1,636,070 $44,636 $103,440 $549 $79,112 $4,364,512 Total Financial and Derivative Net Assets $(72,855) $(138,319) $175,937 $319,508 $(89,459) $(314,399) $404,739 $5,061 $(318,555) $19,921 $(27,345) $14,189 $(3,572) $(25,149) Total collateral received (pledged)##† $(72,855) $(110,878) $— $259,000 $(89,459) $(219,978) $282,420 $— $(318,555) $— $— $— $— Net amount $— $(27,441) $175,937 $60,508 $— $(94,421) $122,319 $5,061 $— $19,921 $(27,345) $14,189 $(3,572) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 26 2014
